Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner has set forth an election of species requirement and the Applicant has elected with traverse Species II directed to claims 1 and 9-13.  As per the requirement, the Applicant has not stated that these listed Species are obvious variants, yet instead has argued their uniqueness.  As such, the election of species requirement is made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirabito (US Patent Application Publication 2013/0047332).

Regarding claim 1, a container 13 includes an interior defined by a wall and a bottom, said container 13 includes an upper edge.  See Figure 1.  A fluid inlet 17 is affixed to said wall of said container 13 so as to communicate with the interior of the container 13, said inlet 17 is adapted to deliver a fluid into the interior of said container 13 and is positioned adjacent to the bottom of the container 13.  A connector 16 is affixed to said fluid inlet at end exterior of said container 13, said connector 16 is adapted to allow a conduit to be connected to said fluid inlet 17.  As for claim 9, an outlet 26 is affixed to the wall of said container 13 and positioned adjacent to the upper edge of said container 13, the outlet 26 communicates with the interior of said container 13 and directs the fluid adjacent the upper edge of said container 13 outwardly from said container 13.  In regards to claim 10, a drain 14 is affixed to the wall of said container 13 adjacent to the bottom of said container 13 and adapted to pass fluid outwardly of said container 13.  Regarding claim 12, the outlet 26 is positioned directly above said drain 14, said fluid inlet 17 being in spaced circumferential relationship to said drain 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirabito (US Patent Application Publication 2013/0047332).
Mirabito does not teach or mention the size relationship between the outlet diameter and the drain diameter.  However, in regards to claim 11, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the drain/outlet diameter relationship, because changes in size of a particular element is believed to be obvious choice in mechanical design to a person of ordinary skill in the art at the time the invention was made and as such is obvious.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirabito (US Patent Application Publication 2013/0047332) in view of Coe, III (US Patent 5,210,886).
Mirabito does not teach the outlet and the drain being plumbed together.  Coe, III teaches a system for recycling water having a lower bottom drain and an upper outlet pipe being plumbed together.  Regarding claim 13, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the drain and outlet piping of Mirabito with a drain plumbled with the outlet, in view of the teachings of Coe,III in order to provide a wet drain system that allows for proper 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643